87 F.3d 1317
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.The ASSOCIATION FOR RETARDED CITIZENS-SANTA BARBARA COUNCIL,David Denniston, James Stretchberry, Sanford Gerber, GaryMacker, Mary Ellen Barilotti, R. Wendell Reynolds, JaniceRoss, Michael Gerber & Paul Sugino, Plaintiff-Appellant,v.NORTH AMERICAN SPECIALTY INSURANCE COMPANY, Defendant-Appellee.
No. 94-56745.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1996.*Decided June 21, 1996.

1
Before:  BRUNETTI and RYMER, Circuit Judges and Tanner,** District Court Judge.


2
MEMORANDUM***


3
We affirm for the reasons stated by the district court.   Appellee's request for attorney's fees is denied.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Jack E. Tanner, Senior United States District Judge for the Western District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3